United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, AIR MAIL FACILITY, )
Jamaica, NY, Employer
)
__________________________________________ )
F.G., Appellant

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1253
Issued: April 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2010 appellant, through his attorney, filed a timely appeal from an
October 22, 2009 nonmerit decision of the Office of Workers’ Compensation Programs denying
his request for reconsideration as it was untimely and insufficient to establish clear evidence of
error. As the last merit decision was issued on October 4, 1996, more than one year prior to the
filing of this appeal, the Board lacks jurisdiction to review the merits of this case.1 Pursuant to
the Federal Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on or after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The Office accepted that on December 19, 1990 appellant, then a 36-year-old mail
processor, sustained a concussion, cervical sprain and a swollen left side of his face when he was
struck by a coworker. He sustained intermittent periods of total disability following his injury.
By decision dated October 4, 1996, the Office terminated appellant’s compensation
effective that date. It found that the opinion of Dr. John S. Mazella, a Board-certified orthopedic
surgeon who provided a second opinion examination, established that he had no further disability
due to his December 19, 1990 work injury.
On August 3, 2009 appellant, through his attorney, requested reconsideration.3 He
argued that at the time the Office terminated benefits a conflict existed between appellant’s
attending physician and Dr. Mazella. Counsel argued that, consequently, the Office failed to
meet its burden of proof as the existence of the conflict necessitated referring appellant to an
impartial medical examiner under 5 U.S.C. § 8123(a).
By decision dated October 22, 2009, the Office denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.
On appeal, appellant’s attorney argues that at the time of the Office’s termination of
compensation appellant remained disabled due to his employment injury.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitation on the exercise of its
discretionary authority under section 8128(a) of the Act.4 As once such limitations, 20 C.F.R.
§ 10.607 provides that an application for reconsideration must be sent within one year of the date
of the Office decision for which review is sought. The Office will consider an untimely
application only if the application demonstrates clear evidence on the part of the Office in its
most recent merit decision. The application must establish, on its face, that such decision was
erroneous.5
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.6 To establish clear
3

Counsel also requested reconsideration of a July 11, 2001 decision issued under another file number. The
Office indicated that it was reviewing that request for reconsideration under the relevant file number.
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

2

evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.7
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. The Office’s procedures provide that the one-year time limitation period
for requesting reconsideration begins on the date of the original Office decision.8 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.9
As appellant’s August 3, 2009 request for reconsideration was submitted more than one year
after the last merit decision of October 4, 1996 it was untimely. Consequently, he must
demonstrate clear evidence of error by the Office in denying his claim for compensation.10
In the August 3, 2009 request for reconsideration, appellant’s attorney generally alleged
that a conflict existed between an unspecified attending physician and Dr. Mazella, the second
opinion physician, at the time the Office terminated compensation benefits effective
October 4, 1996. He thus argued that the Office did not meet its burden of proof. Appellant’s
attorney, however, did not point to any specific report by an attending physician addressing
disability at the time of the Office’s termination or refer to any findings made by an attending
physician. He further did not cite to any evidence that he believed was sufficient to create a
conflict in medical opinion or explain how the Office erred in its evaluation of the evidence.
Moreover, the term “clear evidence of error,” however, is intended to represent a difficult
standard. The submission of a detailed well-rationalized medical report which, if submitted
before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.11
On appeal, appellant’s attorney asserts that appellant was disabled due to his work injury
at the time of the Office’s termination of his compensation. As discussed, however, he has not
raised any argument or submitted any evidence sufficient to raise a substantial question
regarding the correctness of the Office’s last merit decision. Appellant, therefore, has not
submitted evidence on reconsideration that meets the standard for establishing clear evidence of
error.

7

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman,
55 ECAB 143 (2003).
8

20 C.F.R. § 10.607(a).

9

Robert F. Stone, supra note 7.

10

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

11

See D.G., 59 ECAB 455 (2008); Joseph R. Santos, 57 ECAB 554 (2006).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

